DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract does not clearly capture the content of the disclosure. Further, the abstract should not use legal phraseology such as “said”.  Correction is required.  See MPEP § 608.01(b).

The amendment filed 05/10/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The entirety of claims 8 and 9 are not supported by the original disclosure. None of the concepts introduced in claims 8 and 9, such as ion flow or tuning the battery, are mentioned in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1: 
“The solid state battery” should recite “A solid state battery”. 
“comprises” (line 1) should be “comprising”. 
Before each new element is introduced, “a” should be added preceding each element.
The commas after “also referred to as” should be deleted. 
Claim 2
“the said anode array” should recite “the anode array” or “said anode array” if proper antecedent basis is added for this limitation. 
“the AA components have active material deposited on its surface” should recite “the AA components have active material deposited on their surface” because AA components is plural. 
“at least one of the following methods” should recite “at least one of the following methods:”
Claim 3
“the said crystals” should recite “the crystals” or “said crystals”. 
A colon should be added after “one of the following ways” (recited twice). 
“titanium Silicon Carbide” should not be capitalized. 
A comma should be added between fuchsite and muscovite. 
“the said NLSE” should recite “the NLSE” or “said NLSE”. 
“at least one selected from the group of elements and molecules” should recite “at least one selected from the group of elements and molecules consisting of”
“cesium (Ce)” should recite “cesium (Cs)” or “cerium (Ce)” depending on which element is intended to be claimed. 
Claim 4
A comma should be added between fuchsite and muscovite. 
A comma should be added following graphene.
“at least one selected from the group of” should recite “at least one selected from the group consisting of”.
Claim 5
“the said COIM” should recite “the COIM” or “said COIM”.
“Ethylenediaminetetraacetic acid” should not be capitalized. 
“at least one selected from the group of” should recite “at least one selected from the group consisting of”.
Claim 6 
“the said CEA” should recite “the CEA” or “said CEA”.
“the CEA provide” should recite “the CEA provides”. 
Claim 7
“effect” should recite “affect”. 
“laser etched” should be “laser etching” to be consistent with the vapor deposition which refers to a process. 
“Aluminum” should not be capitalized. 
Claim 8
“Ion flow” should not be capitalized. 
Claim 9
“additionally” should recite “and”. 
The comma following “stripping of lithium” should be deleted. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 and 9 contain limitations drawn to ion flow, ion activity, and a concept of tuning the battery through vibrations and light. These limitations are not present in the original disclosure; therefore these limitations are new matter. 

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claim 7 requires that the continuity electrodes array, anode array, and cathode array are electronically controlled by computer programs to affect dendrite detection and to affect active material deposition. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art; 
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (MPEP 2164.01). All of the Wands factors have been considered which has led to a finding that the disclosure does not satisfy the enablement requirement. 
The disclosure only repeats what is recited in the claim and does not elaborate on the claimed functions or any of the structures required to perform the claimed function. Further, the disclosure is silent as to how the dendrites are detected by the continuity electrodes array and how the computer programs will affect active material deposition. Applicant does not disclose any working examples of the claimed invention. It is widely known in the battery art that there is a high level or unpredictability when selecting battery components and compositions. Further, it is well known that many factors influence dendrite formation in batteries. Given that the disclosure provides no direction is as to how the claimed computer program would work, how the continuity arrays detect dendrites, or how controlling the continuity electrode arrays would affect active material deposition, a significant quantity of experimentation would be required for one of ordinary skill in the art to make and use the claimed battery. 
Because of the quantity of experimentation, the high level of unpredictability, and the lack of direction provided by the Applicant’s disclosure, one of ordinary skill in the art would be unable to make and use the claimed invention without undue experimentation.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “The solid state battery” and “the continuity electrodes array” do not have proper antecedent basis. 
Regarding claim 2, “the said anode array components” and “the AA components” do not have proper antecedent basis. 
The limitation “composed of a plurality of at least one” is indefinite because it is unclear whether the limitation requires a plurality of elements (2 or more) or at least one element (1 or more). 
The limitation “MXene clay derivatives” are indefinite it is unclear what constitutes a derivative of MXene clay. For example, how many substitutions would be required before a substance was no longer a derivative? 
Regarding claim 3, the limitation “(NLSE) are rippolocations” is indefinite. The term “rippolocations” does not appear in battery-related patent or scientific literature, but Applicant’s specification at ¶16 defines rippolocations as regularly spaced nano-layers and repeated diamond shaped stress pattern network composed of dislocated basal plane nano-layers. Based on this definition, it is unclear how the solid electrolyte can be regularly spaced nano-layers and repeated diamond shaped stress pattern network composed of dislocated basal plane nano-layers.
The limitation “layered crystals that are polished with basal plane perpendicularly or parallel interfaced with said AA” is indefinite because it is unclear what this limitation refers to or requires. It is unclear if the basal plane of the crystals is polished, and it is also unclear what the structural relationship is, if any, between the layered crystals, their respective basal planes, and the anode array.
Regarding claim 4, “MXene clay derivatives” are indefinite it is unclear what constitutes a derivative of MXene clay. For example, how many substitutions would be required before a substance was no longer a derivative?
The limitation “sulfur, (S8, 8-n)” is indefinite because it is unclear what sulfur 8-n is, as sulfur 8-n is not an art-recognized term, and no definition is provided in the disclosure. 
The limitation “individuated said cathode material” is indefinite because it is unclear what individuated cathode material is and what structure it would have. No definition is provided in the disclosure. 
Regarding claim 6, “~10-50” in is a relative term which renders the claim indefinite. The term “~10-50” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, the limitations “patterns of Aluminum foil, copper foil, carbon sheet and combinations thereof” is indefinite because the claim is drawn to methods of creating an array, and patterns of Aluminum foil, copper foil, carbon sheet and combinations thereof are not methods of manufacture. 
	Regarding claim 8, “particle alignment” is indefinite because it is unclear what particles are referred to. 
	Regarding claim 9, “the ion activity” does not have proper antecedent basis. 
The limitation “ion activity [is]… increased, decreased, tuned, and combinations thereof” is indefinite. It is unclear what is required for ion activity to be tuned. Further it is unclear how ion activity could be both increased and decreased. 
	Claim 9 is additionally indefinite because it is unclear how ion activity is affected by piezoelectric vibrations or monochromatic light. 
Regarding claims 2-3, 5-8, the limitations “in another embodiment” render the respective claims indefinite because it is unclear if the language following “in another embodiment” is required by the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JI (US 20210313578 A1) in view of ENSLING (US 20190312312 A1).
Regarding claim 1, JI discloses an all solid state ion-conducting battery comprising: 
an anode array (¶69, anode)
a nano layered solid electrolyte (¶19 teaches the electrolyte can be a solid or gel electrolyte, ¶20 teaches the separator may soaked with the electrolyte, and ¶42 teaches that the separator may contain clay, thus JI teaches that the electrolyte layer of the battery contains clay)
a nano-layered cathode array (¶37-38)
a cyano organic interface material (¶19 teaches cyano group-containing electrolyte salt LiTDI which forms a solid electrolyte interface)  
nano-layer phyllosilicates (¶38). 
JI does not disclose a continuity electrodes array. 
In the same field of endeavor, ENSLING discloses an analogous art of a secondary lithium battery with a reference electrode (“continuity electrode array”) for dendrite detection. ENSLING further teaches that if a dendrite penetrates the separator layer, there will be a short circuit (“continuity”) between the reference electrode and negative electrode (¶46)
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify JI by adding the reference electrode (“continuity electrodes array”) of ENSLING with the expectation that such an addition would allow for dendrite detection. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 2, JI teaches a current collector, which is an anode array component which is formed with a two dimensional surface (Fig. 1). JI additionally teaches that the current collector is a copper sheet (P22). 
Regarding claim 3, JI teaches at least kaolinite, montmorillonite, and saponite (¶38-40)
Regarding claim 4, JI does not explicitly teach that the clay can intercalate or chelate clusters of Cs, Li, Na, Bi, Sn, or Si. 
JI teaches the same clays as the instant invention (kaolinite, montmorillonite, saponite) and teaches all the other limitations required by claim 4, thus the clay of JI would possess the same properties as the claimed clay, including the ability to intercalate or chelate clusters of Cs, Li, Na, Bi, Sn, or Si. ¶17 of the instant specification indicates that the clay itself intercalates materials, which suggests that the ability to intercalate is inherent to the clay. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).
Regarding claim 5, JI discloses LiTDI (¶19) which forms a solid electrolyte interface and contains a cyanide group. 
Regarding claim 6, modified JI, teaches the continuity electrode can be copper (ENSLING ¶79) and provides continuity detection (detects shorts). 
Regarding claim 7, modified JI teaches the reference electrode (“continuity electrodes array”) is monitored by an electronic circuit which can isolate the battery, display an error message, and forward a signal (ENSLING ¶105). The Examiner notes that isolating the battery would affect active material deposition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729